 
Exhibit 10.2
 
GUARANTY
 
This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
September 6, 2017 by Bunge Limited, a company incorporated under the laws of
Bermuda (together with any successors or assigns permitted hereunder, “BL” or
“Guarantor”) to CoBank, ACB, in its capacity as the administrative agent
(together with its successors and assigns, the “Administrative Agent”) under the
Credit Agreement dated as of September 6, 2017 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Credit Agreement”), among Bunge Limited Finance Corp., a
Delaware corporation (“BLFC”), the Administrative Agent and the financial
institutions from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), for the benefit of the Lenders.  This Guaranty amends and
restates the Amended and Restated Guaranty, dated on or about June 17, 2014, by
BL to the Administrative Agent.
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans (the “Loans”) to BLFC from time to time;
 
WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
 
Section 1.          Definitions.
                      
(a)          For all purposes of this Guaranty, except as otherwise expressly
provided in Annex A hereto or unless the context otherwise requires, capitalized
terms used herein shall have the meanings assigned to such terms in the Credit
Agreement.
                  
(b)          Notwithstanding any other provision contained herein or in the
other Loan Documents, all terms of an accounting or financial nature used herein
and in the other Loan Documents shall be construed, and all computations of
amounts and ratios referred to herein and in the other Loan Documents shall be
made, and prepared, (i) in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 below (and all defined terms used in the
definition of any accounting term used in Section 8.2 below) shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 7(a) below. In the event of any
change after the date hereof in GAAP, and if such change would affect the
computation of any of the financial covenants set forth in Section 8.2 below,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Guaranty that would adjust such financial covenants in a
manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Guarantor’s
financial statements at that time, provided that, until so amended such
financial covenants shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of BLFC, the Guarantor or any of their Subsidiaries at
“fair value”, as defined therein. Notwithstanding the foregoing or anything to
the contrary set forth herein, to the extent a change in GAAP occurs (whether or
not such change is, as of the date hereof, already scheduled to occur after the
date hereof) which results in operating leases being treated or classified as
capital leases or which reclassifies capital leases using different terminology
(e.g., as “finance leases”), such change shall not be given effect under the
Loan Documents (including, without limitation, in any computation of financial
covenants), and BLFC, the Guarantor and any of their respective Subsidiaries
shall continue to provide financial reporting which differentiates between
operating leases and capital leases, in each case in accordance with GAAP as in
effect on the date hereof.
 

--------------------------------------------------------------------------------

            
Section 2.          Guaranty.  Subject to the terms and conditions of this
Guaranty, the Guarantor hereby unconditionally and irrevocably guarantees
(collectively, the “Guaranty Obligations”) the prompt and punctual payment of
all Obligations due and owing (whether at the stated maturity, by acceleration,
or otherwise) under the Credit Agreement and the other Loan Documents whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred.  This Guaranty is a guaranty of payment and not
of collection. All payments by the Guarantor under this Guaranty shall be made
in Dollars and (i) with respect to Loans, shall be made to the Administrative
Agent for disbursement pro rata (determined at the time such payment is sought)
to the Lenders in accordance with their respective Aggregate Exposure
Percentages, (ii) with respect to fees, expenses and indemnifications owed to
the Lenders, shall be made to the Administrative Agent for disbursement pro rata
(determined at the time such payment is sought) to the Lenders in accordance
with their respective Aggregate Exposure Percentages (except as otherwise
provided in the Credit Agreement with respect to Defaulting Lenders), and
(iii) with respect to fees, expenses and indemnifications owed to the
Administrative Agent in its capacity as such, shall be made to the
Administrative Agent.  This Guaranty shall remain in full force and effect until
the Guaranty Obligations are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto BLFC may be free from any
payment obligations under the Loan Documents.
              
Section 3.          Guaranty Absolute.  The Guarantor guarantees that the
Guaranty Obligations will be paid, regardless of any applicable law, regulation
or order now or hereinafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any Lender with respect
thereto.  The liability of the Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now or hereafter acquire in any
way relating to, any or all of the following:
                 
(a)          Any lack of validity or enforceability of or defect or deficiency
in the Credit Agreement, any Transaction Document or Loan Document or any other
agreement or instrument executed in connection with or pursuant thereto;
                
(b)          Any change in the time, manner, terms or place of payment of, or in
any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Credit Agreement,
any Transaction Document or Loan Document or any other agreement or instrument
relating thereto or executed in connection therewith or pursuant thereto;
            
(c)          Any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;
         
(d)          The failure of the Administrative Agent or a Lender to assert any
claim or demand or to enforce any right or remedy against BLFC or any other
Person hereunder or under the Credit Agreement or any Transaction Document or
any Loan Document;
 
-2-

--------------------------------------------------------------------------------

 
(e)          Any failure by BLFC in the performance of any obligation with
respect to the Credit Agreement or any other Loan Document;
 
(f)          Any change in the corporate existence, structure or ownership of
BLFC, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting BLFC or its assets or resulting release or discharge of any of the
Guaranty Obligations;
 
(g)          Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, BLFC or any other Person
(including any other guarantor) that is a party to any document or instrument
executed in respect of any Guaranty Obligations;
 
(h)          Any limitation of BLFC’s obligations pursuant to subsection 8.16(b)
of the Credit Agreement; or
 
(i)          Any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any term of any Guaranty Obligations or the
Administrative Agent’s or any Lender’s rights with respect thereto, including,
without limitation: (A) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of a
currency other than Dollars for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice; or (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or (C) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives BLFC of any assets or their use or of the ability to operate
its business or a material part thereof; or (D) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (A), (B) or (C) above (in each of the cases contemplated in clauses
(A) through (D) above, to the extent occurring or existing on or at any time
after the date of this Guaranty).
 
The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the indefeasible
full and final payment of all of the Guaranty Obligations), the allocation by
the Administrative Agent or the Lenders of any repayment, any compromise or
discharge of the Guaranty Obligations, any application, release or substitution
of collateral or other security therefor, the release of any guarantor, surety
or other Person obligated in connection with any document or instrument executed
in respect of the Guaranty Obligations, or any further advances to BLFC.
 
Without limiting the generality of the foregoing, the Guarantor guarantees that
it shall pay the Administrative Agent strictly in accordance with the express
terms of any document or agreement evidencing any Guaranty Obligation.
 
It is the intent of this Section 3 that the Guaranty Obligations hereunder are
and shall be irrevocable, continuing, absolute and unconditional under any and
all circumstances.
 
Section 4.          Waiver.  The Guarantor hereby waives (a) promptness,
diligence, notice of acceptance, presentment, demand, protest, notice of protest
and dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Administrative Agent
or the Lenders protect, secure, perfect or insure any security interest or Lien
on any property subject thereto or exhaust any right or take any action against
BLFC or any other Person or entity or any collateral or that BLFC or any other
Person or entity be joined in any action hereunder, (c) the defense of the
statute of limitations in any action under this Guaranty or for the collection
or performance of the Guaranty Obligations, (d) any defense arising by reason of
any lack of corporate authority, (e) any defense based upon any guaranteed
party’s errors or omissions in the administration of the Guaranty Obligations
except to the extent that any error or omission is caused by such guaranteed
party’s bad faith, gross negligence or willful misconduct, (f) any rights to
set-offs and counterclaims and (g) any defense based upon an election of
remedies which destroys or impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against BLFC or any other obligor of the
Guaranty Obligations for reimbursement. 
 
-3-

--------------------------------------------------------------------------------

 
All dealings between BLFC or the Guarantor, on the one hand, and the
Administrative Agent or the Lenders, on the other hand, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Should the Administrative Agent seek to enforce the obligations of the
Guarantor hereunder by action in any court, the Guarantor waives any necessity,
substantive or procedural, that a judgment previously be rendered against BLFC
or any other Person, or that any action be brought against BLFC or any other
Person, or that BLFC or any other Person should be joined in such cause. Such
waiver shall be without prejudice to the Administrative Agent at its option to
proceed against BLFC or any other Person, whether by separate action or by
joinder.  The Guarantor further expressly waives each and every right to which
it may be entitled by virtue of the suretyship law of the State of New York or
any other applicable jurisdiction.
 
Section 5.          Several Obligations; Continuing Guaranty.  The obligations
of the Guarantor hereunder are separate and apart from BLFC or any other Person
(other than the Guarantor), and are primary obligations concerning which the
Guarantor is the principal obligor.  The Guarantor agrees that this Guaranty is
a continuing guaranty and that it shall not be discharged except by payment in
full of the Guaranty Obligations, termination of the Commitments and complete
performance of the obligations of the Guarantor hereunder. The obligations of
the Guarantor hereunder shall not be affected in any way by the release or
discharge of BLFC from the performance of any of the Guaranty Obligations,
whether occurring by reason of law or any other cause, whether similar or
dissimilar to the foregoing.
 
Section 6.          Subrogation Rights.  If any amount shall be paid to the
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be applied to the Guaranty Obligations as specified in
the Loan Documents. If (a) the Guarantor makes a payment to the Administrative
Agent of all or any part of the Guaranty Obligations and (b) all the Guaranty
Obligations have been paid in full and the Commitments have terminated, the
Administrative Agent will, at the Guarantor’s request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor.  The Guarantor hereby agrees that
it shall have no rights of subrogation, reimbursement, exoneration, contribution
or indemnification or any right to participate in any claim or remedy of the
Administrative Agent or any Lender against BLFC with respect to amounts due to
the Administrative Agent or the Lenders until such time as all obligations of
BLFC to the Lenders and the Administrative Agent have been paid in full, the
Commitments have been terminated and the Credit Agreement has been terminated.
 
Section 7.          Representations and Warranties. The Guarantor hereby
represents and warrants as follows:
 
(a)          Financial Condition.
 
-4-

--------------------------------------------------------------------------------

 
 
(i)          The consolidated balance sheet of the Guarantor and its
consolidated Subsidiaries as at December 31, 2016 and the related consolidated
statements of income for the fiscal year ended on such date, reported on by the
Guarantor’s independent public accountants, copies of which have heretofore been
furnished to the Administrative Agent, are complete and correct, in all material
respects, and present fairly the financial condition of the Guarantor and its
consolidated Subsidiaries as at such date, and the results of operations for the
fiscal year then ended. Such financial statements, including any related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the external
auditors and as disclosed therein, if any).
 
(ii)          Except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.
 
(iii)          During the period from December 31, 2016 to and including the
date hereof, except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries has sold, transferred or otherwise
disposed of any material part of its business or property, nor has it purchased
or otherwise acquired any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Guarantor and its consolidated Subsidiaries at December 31, 2016.
 
(b)          No Change.  Since December 31, 2016, except as disclosed in
Schedule I hereof, there has been no development or event which has had or
could, in the Guarantor’s good faith reasonable judgment, reasonably be expected
to have a Material Adverse Effect.
 
(c)          Corporate Existence; Compliance with Law.  The Guarantor and each
of its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so duly
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iv) is in compliance with all Requirements of Law and Contractual
Obligations, except any non-compliance which could not reasonably be expected to
have a Material Adverse Effect.
 
(d)          Corporate Power; Authorization; Enforceable Obligations.  The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Loan Documents and Transaction Documents to which such Person is a party
and to borrow thereunder and has taken all necessary corporate action to
authorize (i) the borrowings on the terms and conditions of the Loan Documents
and Transaction Documents to which such Person is a party, (ii) the execution,
delivery and performance of this Guaranty and each of the other Loan Documents
and Transaction Documents to which such Person is a party and (iii) the
remittance of payments in the applicable currency of all amounts payable
hereunder and thereunder. 
 
-5-

--------------------------------------------------------------------------------

                    
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings under the Loan Documents or Transaction
Documents, the remittance of payments in the applicable currency in accordance
with the terms hereof and thereof or with the execution, delivery, performance,
validity or enforceability of this Guaranty and each of the other Loan Documents
and Transaction Documents.  This Guaranty and each of the other Loan Documents
and Transaction Documents to which the Guarantor and/or any of its Subsidiaries
are a party have been duly executed and delivered on behalf of the Guarantor and
each of such Subsidiaries.  Each of this Guaranty and each of the other Loan
Documents and Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party constitutes a legal, valid and binding obligation of
the Guarantor and each of such Subsidiaries enforceable against the Guarantor
and each of such Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).
 
(e)          No Legal Bar.  The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Loan Documents and Transaction Documents to which each such entity is a party,
the borrowings thereunder and the use of the proceeds thereof will not violate
any Requirement of Law or Contractual Obligation to which the Guarantor or any
of its Subsidiaries are a party or by which it or they are bound and will not
result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any of the Guarantor or its Subsidiaries pursuant to
any such Requirement of Law or Contractual Obligation.
 
(f)          No Material Litigation.  Except as disclosed in Schedule VI
attached hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to this
Guaranty or the other Loan Documents or Transaction Documents or any of the
transactions contemplated hereby or thereby or (b) which could reasonably be
expected to have a Material Adverse Effect.
 
(g)          Ownership of Property; Liens.  The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien that secures Secured Indebtedness, other than a
Lien that secures Permitted Secured Indebtedness or any other Secured
Indebtedness permitted under Section 8.2(a)(iv) of this Guaranty.
 
(h)          Environmental Matters.  The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule II
attached hereto, (i) Hazardous Materials have not at any time been generated,
used, treated or stored on, released or disposed of on, or transported to or
from, any property owned, leased, used, operated or occupied by the Guarantor or
any of its Subsidiaries or, to the best of the Guarantor’s knowledge, any
property adjoining or in the vicinity of any such property except in compliance
with all applicable Environmental Laws other than where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
(ii) there are no past, pending or threatened (in writing) Environmental Claims
against the Guarantor or any of its Subsidiaries or any property owned, leased,
used, operated or occupied by the Guarantor or any of its Subsidiaries that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.  The operations of the Guarantor and its Subsidiaries are in
compliance in all material respects with all terms and conditions of the
required permits, licenses, certificates, registrations and authorizations, and
are also in compliance in all material respects with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Environmental Laws, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
-6-

--------------------------------------------------------------------------------

                       
(i)          No Default.  Except with respect to the Indebtedness set forth on
Schedule III attached hereto, neither the Guarantor nor any of its Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect.  No Series 2002-1
Early Amortization Event, Potential Series 2002-1 Early Amortization Event,
Event of Default or Default has occurred and is continuing.
 
(j)          Taxes.  Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries (as the case may be) of the other Loan Documents and Transaction
Documents to which they are a party and all payments of principal, interest,
fees and other amounts hereunder and thereunder are exempt from all income or
withholding taxes, stamp taxes, charges or contributions of Bermuda or any
political subdivision or taxing authority thereof, irrespective of the fact that
the Administrative Agent or any of the Lenders may have a representative office
or subsidiary in Bermuda.
 
(k)          Pari Passu Status.  The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least pari
passu (in priority of payment) with all other unsecured, unsubordinated
Indebtedness (other than any such Indebtedness that is preferred by mandatory
provisions of law) of the Guarantor.
 
(l)          Purpose of Advances.  The proceeds of the Loans under the Credit
Agreement were and shall be used by BLFC as set forth in Section 3.12 of the
Credit Agreement. Notwithstanding the foregoing, any other use of the proceeds
of the Loans under the Credit Agreement shall not affect the obligations of the
Guarantor hereunder.
 
(m)          Information.  All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Administrative Agent or
any Lender by or on behalf of the Guarantor in connection with the transactions
contemplated hereby and the other Loan Documents and Transaction Documents is
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.
 
(n)          Designated Obligors.  On the date hereof, BL directly or indirectly
owns the percentage of the voting stock of each Designated Obligor (other than
BL) set forth on Schedule IV attached hereto.
 
-7-

--------------------------------------------------------------------------------

           
(o)          Restrictions on Designated Obligors.  There is no legal or
regulatory restriction on the ability of any Designated Obligor to pay dividends
to the Guarantor out of earnings at such times as such Designated Obligor is not
deemed to be insolvent pursuant to the laws of its jurisdiction of incorporation
nor any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars or Euros.
 
(p)          Federal Regulations.  No part of the proceeds of any advances under
the Investor Certificates will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.
 
(q)          Investment Company Act.  The Guarantor is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
(r)          Solvency.  The Guarantor is, individually and together with its
Subsidiaries, Solvent.
 
(s)          Consideration.  The Guarantor has received, or will receive, direct
or indirect benefit from the making of this Guaranty.  The Guarantor has,
independently and without reliance upon the Administrative Agent or any Lender
and based on such documents and information it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.
 
(t)          Transaction Documents.  Each of the Series 2002-1 Supplement,
Pooling Agreement, Servicing Agreement, Sale Agreement and Series 2002-1 VFC
(each as defined in the Credit Agreement without giving effect to any amendment,
restatement, supplement or other modification thereto) is in full force and
effect as of the date hereof and has not been amended, restated, supplemented or
otherwise modified since the date such agreement or instrument was signed by the
party or parties thereto.
 
(u)          Sanctions.
 
(i)          To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor and its Subsidiaries are, to the extent applicable, in
compliance in all material respects with Sanctions and Anti-Corruption Laws.
 
(ii)          To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor is not, and no Subsidiary and no director or senior
officer of the Guarantor or any Subsidiary, is any of the following:
 
(A)          a Restricted Party;
 
(B)          a Person owned 50% or more or controlled by, or acting on behalf
of, any Restricted Party; or
 
(C)          a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.
 
(iii)          The Guarantor has implemented and maintains in effect policies
and procedures designed to promote and achieve continued compliance by the
Guarantor, its Subsidiaries and their respective directors, officers and
employees with applicable Anti-Corruption Laws and Sanctions.
 
-8-

--------------------------------------------------------------------------------

 
(v)          EEA Financial Institution. Neither the Guarantor nor any Group
Member is an EEA Financial Institution or the subject of a Bail-In Action.
 
The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof and the date of
each borrowing by BLFC under the Credit Agreement, on and as of all such dates.
 
Section 8.          Covenants.
 
8.1          Affirmative Covenants.  The Guarantor hereby agrees that, so long
as (i) any Loan remains outstanding and unpaid or any other amount is owing to
the Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:
 
(a)          Financial Statements.  The Guarantor shall furnish to the
Administrative Agent (who shall furnish a copy to each Lender):
 
(i)          promptly after each annual meeting of the Guarantor, but in any
event within one hundred and twenty (120) days after the end of each fiscal year
of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Administrative Agent;
 
(ii)          as soon as available, but in any event not later than sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Guarantor, the unaudited consolidated balance sheet of the Guarantor as at
the end of such quarter and the related unaudited consolidated statement of
income for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, each in the form reasonably acceptable to the Administrative
Agent, certified by the chief financial officer of the Guarantor; and
 
(iii)          such additional financial and other information as the
Administrative Agent (at the request of any Lender or otherwise) may from time
to time reasonably request;
 
all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.
 
(b)          Quarterly Compliance Certificates.  The Guarantor shall, within
sixty (60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Administrative Agent its certificate signed by its chief
financial officer, treasurer or controller stating that, to the best of such
officer’s knowledge, during such period each of the Guarantor and BLFC has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Guaranty and the other Loan Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).
 
-9-

--------------------------------------------------------------------------------

 
(c)          Conduct of Business and Maintenance of Existence. The Guarantor
shall, and shall cause each of the Designated Obligors to:  (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.
 
(d)          Compliance with Laws and Contractual Obligations; Authorization. 
The Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this Guaranty
and the other Loan Documents and Transaction Documents.
 
(e)          Maintenance of Property; Insurance.  The Guarantor shall, and shall
cause each of its Subsidiaries to, keep all property useful and necessary in its
business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.
 
(f)          Inspection of Property; Books and Records.  The Guarantor shall,
and shall cause each of the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the
Administrative Agent and each Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any time and
as often as may reasonably be desired, provided that the Administrative Agent
and each Lender has given reasonable prior written notice and the Administrative
Agent and each Lender has executed a confidentiality agreement reasonably
satisfactory to the Guarantor.
 
(g)          Notices.  The Guarantor shall give notice to the Administrative
Agent promptly after becoming aware of the same, of (i) the occurrence of any
Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default, including any steps taken to
remedy or mitigate the effect of such default; (ii) any changes in taxes, duties
or other fees of Bermuda or any political subdivision or taxing authority
thereof or any change in any laws of Bermuda, in each case, that may affect any
payment due under this Guaranty or the other Loan Documents and Transaction
Documents; (iii) any change in the Guarantor’s, BLFC’s or the Master Trust’s
public or private rating by S&P or Moody’s; and (iv) any development or event
which has had, or which the Guarantor in its good faith judgment believes will
have, a Material Adverse Effect.
 
-10-

--------------------------------------------------------------------------------

 
(h)          Pari Passu Obligations.  The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.
 
(i)          Maintenance of Designated Obligors.  The Guarantor will not and
will not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany Loans outstanding as to which the Designated Obligor is the Obligor
and (B) to the extent such net proceeds exceed the amounts required to be paid
pursuant to clause (A), the Guarantor or such Subsidiary either (1) reinvests or
enters into a contract to reinvest all such excess net proceeds in productive
replacement fixed assets of a kind then used or usable in the business of the
Guarantor or any of its Subsidiaries or (2) uses such excess net proceeds to
make payments on the Guarantor’s or its Subsidiaries’ other Indebtedness.
 
(j)          Payment of Taxes.  The Guarantor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and similar governmental charges imposed on it, its
incomes, profits or properties, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves to the extent required by GAAP with respect thereto have been provided
on the books of the Guarantor or (ii) the nonpayment of all such taxes,
assessments and charges in the aggregate would not reasonably be expected to
have a Material Adverse Effect.
 
(k)          Environmental Laws.  Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
Guarantor) with respect thereto in accordance with GAAP.  Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation.  Unless its failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall,
and shall cause each of its Subsidiaries to, promptly undertake and diligently
pursue to completion any investigation, study, sampling and testing, as well as
any cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.
 
-11-

--------------------------------------------------------------------------------

 
(l)          ERISA.  The Guarantor shall give notice to the Administrative Agent
to the extent that any of the following is reasonably expected to have a
Material Adverse Effect:
 
(i)          ERISA Events.  Promptly and in any event within ten (10) days after
the Guarantor or any of its ERISA Affiliates knows or has reason to know that
any ERISA Event has occurred, a statement of the chief financial officer of the
Guarantor or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Guarantor or such ERISA Affiliate has taken and proposes to take
with respect thereto;
 
(ii)          Plan Terminations.  Promptly and in any event within two (2)
Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan; and
 
(iii)          Multiemployer Plan Notices.  Promptly and in any event within
five (5) Business Days after receipt thereof by the Guarantor or any of its
ERISA Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Guarantor or any of its ERISA Affiliates in
connection with any event described in clause (A) or (B) above.
 
(m)          Sanctions Actions or Investigations.  Promptly upon a Responsible
Officer of the Guarantor becoming aware that the Guarantor or any of its
Subsidiaries has received a formal notice that the Guarantor or such Subsidiary
has become the subject of any material action or investigation under any
Sanctions, the Guarantor shall, to the extent permitted by law, supply to the
Administrative Agent details of any such material action or investigation.
 
(n)          Anti-Corruption and Sanctions Compliance Policies and Procedures.
The Guarantor will maintain in effect policies and procedures designed to
promote and achieve continued compliance by the Guarantor, its Subsidiaries and
their respective directors, officers and employees with applicable
Anti-Corruption Laws and Sanctions.
 
8.2          Negative Covenants.  The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:
 
(a)          Financial Covenants.  The Guarantor shall not at any time permit:
 
(i)          its Consolidated Net Worth (as calculated at the end of each fiscal
quarter of the Guarantor) to be less than U.S. $4,000,000,000 (to be tested
quarterly);
 
(ii)          the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0 (to be tested quarterly);
 
-12-

--------------------------------------------------------------------------------

                    
(iii)          the ratio of its Total Consolidated Current Assets to Total
Consolidated Current Liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor, to be less than 1.1 to 1.0 (to be tested quarterly);
and
 
(iv)          the aggregate outstanding principal balance of all Secured
Indebtedness (excluding any Permitted Secured Indebtedness) incurred by the
Guarantor and its Subsidiaries to be greater than an amount equal to five
percent (5%) of the Total Tangible Assets of the Guarantor and its Subsidiaries,
as calculated at the end of each fiscal quarter of the Guarantor and as
determined in accordance with GAAP (to be tested quarterly).
 
(b)          Limitation of Fundamental Changes.  The Guarantor shall not enter
into any transaction of merger, consolidation or amalgamation (other than any
merger or amalgamation of any Subsidiary with and into the Guarantor so long as
the Guarantor shall be the surviving, resulting or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.
 
(c)          Restrictions on Dividends or Loans by Designated Obligors.  The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.
 
(d)          Intercompany Loans.  Notwithstanding any provision to the contrary
set forth in the Transaction Documents (including, without limitation, clause
(s) of the definition of “Eligible Loan” in Annex X), the Guarantor (i) shall
not permit any Seller to sell, transfer, assign or otherwise convey any
Intercompany Loan to Bunge Funding under the Sale Agreement that has a maturity
in excess of six (6) years and (ii) shall either cause a Seller, Bunge Funding
or the Trustee to demand repayment of all outstanding principal and accrued
interest under each Intercompany Loan or cause a Seller to refinance such
amounts by making a new Intercompany Loan to the applicable Obligor within six
(6) years from the date of such Intercompany Loan.
 
(e)          Anti-Money Laundering.  The Guarantor will not knowingly conduct
its operations in violation of any applicable financial recordkeeping and
reporting requirements of the U.S. Bank Secrecy Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any applicable authority (collectively, the “Money
Laundering Laws”), and no action or inquiry by or before any authority involving
the Guarantor with respect to Money Laundering Laws is pending or, to the best
of the knowledge of the Responsible Officers of the Guarantor, is threatened.
 
(f)          Sanctions.  The Guarantor will not knowingly use, or permit any of
its Subsidiaries to use, any funds derived from any activity that would violate
Sanctions or any Anti-Corruption Laws to pay any of the obligations under the
Loan Documents.
 
8.3          Use of Websites.
 
-13-

--------------------------------------------------------------------------------

               
(a)          The Guarantor may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Guarantor and the Administrative Agent (the
“Designated Website”) by notifying the Administrative Agent (i) of the address
of the website together with any relevant password specifications and (ii) that
such information has been posted on the website; provided, that in any event the
Guarantor shall supply the Administrative Agent with one copy in paper form of
any information which is posted onto the website.
 
(b)          The Administrative Agent shall supply each Lender with the address
of and any relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Administrative Agent.
 
(c)          The Guarantor shall promptly upon becoming aware of its occurrence
notify the Administrative Agent if:
 
(i)          the Designated Website cannot be accessed due to technical failure;
 
(ii)          the password specifications for the Designated Website change;
 
(iii)          any new information which is required to be provided under this
Guaranty is posted onto the Designated Website;
 
(iv)          any existing information which has been provided under this
Guaranty and posted onto the Designated Website is amended; or
 
(v)          the Designated Website or any information posted onto the
Designated Website is or has been infected by any electronic virus or similar
software.
 
If the Guarantor notifies the Administrative Agent under Section 8.3(c)(i) or
Section 8.3(c)(v) above, all information to be provided by the Guarantor under
this Guaranty after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.
 
Section 9.          Amendments.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless such amendment, waiver or consent shall be in writing
and signed by the Guarantor and the Administrative Agent.  Such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
Section 10.          Notices, Etc.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.
 
-14-

--------------------------------------------------------------------------------

                
Section 11.          No Waiver; Remedies.  No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
 
Section 12.          Costs and Expenses.  The Guarantor agrees to pay, and cause
to be paid, on demand all costs and expenses actually incurred by the
Administrative Agent in connection with the enforcement of this Guaranty
including, without limitation, the fees and out-of-pocket expenses of outside
counsel to the Administrative Agent with respect thereto. The agreements of the
Guarantor contained in this Section 12 shall survive the payment of all other
amounts owing hereunder or under any of the other Guaranty Obligations.
 
Section 13.          Separability. Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein.
 
Section 14.          Captions.  The captions in this Guaranty have been inserted
for convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.
 
Section 15.          Successors and Assigns.  This Guaranty shall (a) be binding
upon the Guarantor and its successors and assigns and (b) inure to the benefit
of and be enforceable by the Administrative Agent and its successors,
transferees and assigns; provided, however, that any assignment by the Guarantor
of its obligations hereunder shall (i) be subject to the prior written consent
of all the Lenders at their complete discretion, and (ii) only be made to a one
hundred percent (100%) owned Affiliate of the Guarantor.
 
Section 16.          Limitation by Law.  All rights, remedies and powers
provided in this Guaranty may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Guaranty are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Guaranty invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
Section 17.          Substitution of Guaranty.  Subject to the prior written
consent of all the Lenders at their complete discretion, the Guarantor shall,
during the term of this Guaranty, be permitted at its option to provide
collateral to the Administrative Agent or another form of credit support as a
substitute for its obligations under this Guaranty. The Guarantor agrees to
execute whatever security or credit support documents the Administrative Agent
reasonably requests in order to effectuate the provisions of this Section 17.
 
Section 18.          GOVERNING LAW; FOREIGN PARTY PROVISIONS.
 
(a)          THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
-15-

--------------------------------------------------------------------------------

             
(b)          Consent to Jurisdiction.  The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Loan Documents and Transaction
Documents. The Guarantor hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York state
or U.S. federal court. The Guarantor also hereby irrevocably waives, to the
fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.
 
(c)          Appointment for Agent for Service of Process.  The Guarantor hereby
(i) irrevocably designates and appoints its chief financial officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606 (the “Authorized Agent”), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and
(ii) agrees that service of process upon the Authorized Agent and written notice
of said service to the Guarantor mailed or delivered by a recognized
international courier service (with proof of delivery) to its Secretary or any
Assistant Secretary at its registered office at 50 Main Street, White Plains,
New York  10606, shall be deemed in every respect effective service of process
upon the Guarantor in any such suit or proceeding.  The Guarantor further agrees
to take any and all action, including the execution and filing of any and all
such documents and instruments, as may be necessary to continue such designation
and appointment of the Authorized Agent in full force and effect so long as the
Guaranty is in existence.
 
(d)          Waiver of Immunities.  To the extent that the Guarantor or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of
sovereignty, from any legal action, suit or proceeding, from set-off or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, or from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Guaranty or any other Loan Documents and Transaction
Documents, the Guarantor hereby irrevocably and unconditionally, to the extent
permitted by applicable law, waives and agrees not to plead or claim any such
immunity and consents to such relief and enforcement.
 
(e)          Taxes.
 
(i)          Any payments by or on behalf of the Guarantor to the Administrative
Agent hereunder shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes; provided, that if any Taxes are
required to be deducted or withheld from any amounts payable to the
Administrative Agent, as determined in good faith by the applicable Withholding
Agent, (x) the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and (y) if
such Tax is an Indemnified Tax, then the sum payable by the Guarantor to the
Administrative Agent shall be increased to the extent necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
Administrative Agent receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
 
 
-16-

--------------------------------------------------------------------------------

                        
(ii)          Whenever any Indemnified Taxes are payable by the Guarantor, as
promptly as possible thereafter the Guarantor shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Guarantor showing payment thereof, a copy of the tax return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. If (i) the Guarantor fails to pay any Indemnified Taxes
when due to the appropriate taxing authority or (ii) the Guarantor fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Guarantor shall indemnify the Administrative Agent and
the Lenders for any Taxes that are imposed on the Administrative Agent or any
Lender as a result of any such failure.
 
(iii)          If any Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder, the Administrative
Agent shall obtain from such Lender and shall deliver to the Guarantor, at the
time or times prescribed by applicable law or reasonably requested by the
Guarantor, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate provided that such Lender (or participant) is legally entitled to
complete, execute and deliver such documentation and in such Lender’s (or
participant’s) judgment such completion, execution or submission would not
materially prejudice the legal or commercial position of such Lender (or
participant).
 
(iv)          If the Administrative Agent or a Lender determines, in its sole
good faith discretion, that it has received a refund of any Indemnified Taxes as
to which it has been indemnified by the Guarantor with respect to which the
Guarantor has paid additional amounts pursuant to this Section 18(e), it shall
pay to the Guarantor an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Guarantor under this
Section 18(e) with respect to Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Guarantor agrees to
pay, upon the request of the Administrative Agent or such Lender, the amount
paid over to the Guarantor pursuant to this Section 18(e)(iv) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event that the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
18(e)(iv), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this Section 18(e)(iv) the payment of which
would place the indemnified party in a less favorable net after-tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
18(e)(iv) shall not be construed to require the Administrative Agent or a Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Guarantor.
 
(f)          Judgment Currency.  The obligations of the Guarantor in respect of
any sum due to the Administrative Agent or any Lender hereunder or any holder of
the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Guarantor as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Applicable Creditor against such loss. The
obligations of the Guarantor contained in this Section shall survive the
termination of this Guaranty and the Credit Agreement and the payment of all
other amounts owing hereunder and thereunder.
 
-17-

--------------------------------------------------------------------------------

                      
Section 19.          WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.  THE GUARANTOR ACKNOWLEDGES
THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS GUARANTY, (B)
THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE RELIED ON THIS WAIVER IN ENTERING
INTO THIS GUARANTY AND (C) THE ADMINISTRATIVE AGENT AND THE LENDERS WILL
CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS GUARANTY. THE
GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL ADVISERS
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AFTER
CONSULTATION WITH ITS LEGAL ADVISERS.  IN THE EVENT OF ANY LEGAL PROCEEDING
RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE FILED AS EVIDENCE OF THE
GUARANTOR’S WAIVER OF A TRIAL BY JURY.
 
Section 20.          Reinstatement.  This Guaranty shall be reinstated to the
extent of payments made to the Guarantor as reimbursement of amounts advanced by
the Guarantor hereunder.  The Guarantor agrees that this Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Administrative Agent upon the
bankruptcy or reorganization of BLFC or any other Person.
 
Section 21.          CoBank Conflict Waiver.  CoBank acts as Administrative
Agent and Lender and may provide other services or facilities from time to time
(the “CoBank Roles”).  The Guarantor and each other party hereto acknowledges
and consents to any and all CoBank Roles, waives any objections it may have to
any actual or potential conflict of interest caused by CoBank acting as
Administrative Agent or as Lender hereunder and acting as or maintaining any of
the CoBank Roles, and agrees that in connection with any CoBank Role, CoBank may
take, or refrain from taking, any action which it in its discretion deems
appropriate.
 
Section 22.          Setoff.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default or a Series 2002-1 Early Amortization Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Guarantor or to any other Person, any such notice being hereby
expressly waived to the extent permitted by applicable law, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender, to or for the credit or
the account of the Guarantor against and on account of the obligations and
liabilities of the Guarantor to such Lender, as applicable, under this Guaranty
or any other Loan Document, including, without limitation, all claims of any
nature or description arising out of or connected with this Guaranty or any
other Loan Document, irrespective of whether or not such Lender shall have made
any demand hereunder and although said obligations, liabilities or claims, or
any of them, shall be contingent or unmatured.
 
-18-

--------------------------------------------------------------------------------

 
If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.
                             
Section 23.          Amendment and Restatement.  This Guaranty amends and
restates in its entirety that certain Amended and Restated Guaranty, dated on or
about June 17, 2014 (as amended to date, the “Prior Guaranty”), by the Guarantor
to the Administrative Agent. This Guaranty renews and continues the Prior
Guaranty without any novation, discharge, release or satisfaction of the
underlying obligations, indebtedness, or any guaranty therefor, all of which
obligations, indebtedness and guaranty remain outstanding hereunder, under the
Credit Agreement and under the other Loan Documents.
 
[Signature page follows.]


 
 
 
 
 
 
 
 
 
 
-19-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.
                    


 
GUARANTOR:
           
BUNGE LIMITED,
a Bermuda company
                           
By
/s/ Rajat Gupta
   
Name:
Rajat Gupta
   
Title:
Treasurer
                           
By
/s/ Carla Heiss
   
Name:
Carla Heiss
   
Title:
Secretary
         




 
 

 




 
Signature Page to Guaranty
 

--------------------------------------------------------------------------------



 
Schedule I
 
Material Adverse Effect
 
None.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------





 
Schedule II
 
Environmental Matters
 
This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2016, which
was filed on February 28, 2017 and (ii) the Guarantor’s Quarterly Report on Form
10-Q for the fiscal quarter ended June 30, 2017, which was filed by the
Guarantor on August 2, 2017.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 
Schedule III
 
 
Defaulted Facilities
 
None.
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
 
Schedule IV
 
 
Designated Obligors


Name
Percentage Directly or Indirectly
Owned by BL
Bunge Limited
--
Bunge Global Markets Inc.
100%
Bunge N.A. Holdings, Inc.
100%
Bunge North America, Inc.
100%
Koninklijke Bunge B.V.
100%
Bunge Alimentos S.A.
100%
Bunge Argentina S.A.
100%
Bunge S.A.
100%
Bunge Fertilizantes S.A. (Brazil)
100%
Bunge International Commerce Ltd.
100%
Bunge Trade Limited (successor to Bunge Fertilizantes International Limited)
100%

 




 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule V
 
 
Material Contingent Liabilities and Material Disposition or Acquisition of
Assets
 
This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2016, which was filed on February 28, 2017, and (ii) the
Guarantor’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30,
2017, which was filed by the Guarantor on August 2, 2017.
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VI
 
 
Material Litigation
 
This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, which was filed
on February 28, 2017, and (ii) the Guarantor’s Quarterly Report on Form 10-Q for
the fiscal quarter ended June 30, 2017, which was filed by the Guarantor on
August 2, 2017.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 
ANNEX A


“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Guarantor or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Adjusted Capitalization”: the sum of the Guarantor’s Consolidated Net Worth and
the Guarantor’s consolidated Adjusted Net Debt.
 
“Adjusted Net Debt”: with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
(including, without limitation, letter of credit obligations of such Person)
minus (b) the sum of all cash, time deposits, marketable securities and Liquid
Inventory of such Person on such date.
 
“BL”: as defined in the preamble hereto.
 
“BLFC”: Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.
 
“CoBank Roles”: as defined in Section 21.
 
“Consolidated Net Worth”: the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.
 
“Credit Agreement”: as defined in the preamble hereto.
 
“EDGAR”:  the Electronic Data-Gathering, Analysis and Retrieval system, which
performs automated collection, validation, indexing and forwarding of
submissions by Persons who are required by law to file forms with the U.S.
Securities and Exchange Commission.
 
“Environmental Claim”: any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.
 
“Excluded Taxes” has the meaning assigned such term in the Credit Agreement,
provided, however, that, for the avoidance of doubt, such term shall include the
Taxes set forth in such definition that are imposed on, or required to be
withheld or deducted from a payment to, the Administrative Agent or any Lender
under any Loan Document.
 
“Guarantor”: as defined in the preamble hereto.
 
“Guaranty”: as defined in the preamble hereto.
 
“Guaranty Obligations”: as defined in Section 2.
 
“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.
 
Annex A - 1

--------------------------------------------------------------------------------

 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or the Guarantor under any Loan Document, and (b) to the extent not
otherwise described in clause (a), Other Taxes.
 
“Intercompany Loans”: Loans, as defined in Annex X to the Pooling Agreement.
 
“Investor Certificates”: as defined in Annex X to the Pooling Agreement.
 
“Judgment Currency”: as defined in subsection 18(f).
 
“Liquid Inventory”: as to the Guarantor and its consolidated Subsidiaries at any
time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.
 
“Net Worth”: with respect to any Person, the sum of such Person’s capital stock,
capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.
 
“Notice Address”:
 
Administrative Agent:
CoBank, ACB
6340 South Fiddlers Green Circle
Greenwood Village, CO 80111
Attention: Credit Information Services
Facsimile:  (303) 224-6101
Email: CIServices@cobank.com
Guarantor:
Bunge Limited
50 Main Street
White Plains, New York 10606
Attention: Treasurer
Telephone No.: (914) 684-3442
Telecopy No.: (914) 684-3283

 
“Permitted Secured Indebtedness”:  any Secured Indebtedness that:
 
(a)          is secured by any mechanic, laborer, workmen, repairmen,
materialmen, supplier, carrier, warehousemen, landlord or vendor Lien or any
other Lien provided for by mandatory provisions of law, any order, attachment or
similar legal process arising in connection with a court or other similar
proceeding, any tax, charge or assessment ruling or required by any Governmental
Authority under any other similar circumstances;
 
Annex A - 2

--------------------------------------------------------------------------------

 
(b)          is incurred or assumed solely for the purpose of financing all or
any part of the cost of constructing or acquiring Property, and any Secured
Indebtedness extending, renewing or replacing, in whole or in part Secured
Indebtedness permitted pursuant to this clause (b), so long as the principal
amount of the Secured Indebtedness secured by such Lien does not exceed its
original principal amount;
 
(c)          is secured by Property existing prior to the acquisition of such
Property or the acquisition of any Subsidiary that is the owner of such Property
and is not incurred in contemplation of such acquisition and any Secured
Indebtedness extending, renewing or replacing, in whole or in part Secured
Indebtedness permitted pursuant to this clause (c), so long as the principal
amount of the Secured Indebtedness secured by such Lien does not exceed its
original principal amount;
 
(d)          is owed by any Subsidiary to the Guarantor or any other Subsidiary;
 
(e)          is secured by any accounts receivable from or invoices to export
customers (including, but not limited to, Subsidiaries), any contracts to sell,
purchase or receive commodities to or from export customers and any cash
collateral and proceeds thereof;
 
(f)          is incurred pursuant to the Loan Documents or Transaction
Documents;
 
(g)          is secured by accounts receivable and other related assets arising
in connection with transfers thereof to the extent such transfers are treated as
true sales;
 
(h)          is secured by a Lien on any checking account, saving account,
clearing account, futures account, deposit account, securities account,
brokerage account, custody account or other account (or on any assets held in
such account), securing obligations under any agreement or arrangement related
to the opening of or provision of clearing, pooling, zero-balancing, brokerage,
settlement, margin or other services related to such account (or on any assets
held in such account), which customarily exist on similar accounts (or on any
assets held in such accounts) of corporations in connection with the opening of,
or provision of clearing, pooling, zero-balancing, brokerage, settlement, margin
or other services related, to such accounts; or
 
(i)          is incurred in connection with letters of credit or other similar
instruments issued in the normal course of business of the Guarantor or any
Subsidiary, including without limitation, obligations under reimbursement
agreements.
 
“Property”:  any of the Guarantor’s or any Subsidiary’s present or future
property including any asset, revenue, or right to receive income or any other
property, whether tangible or intangible, real or personal.
 
“Restricted Party”:  any person listed:
 
(a)          in the Annex to the Executive Order;
 
(b)          on the “Specially Designated Nationals and Blocked Persons” list
maintained by OFAC; or
 
(c)          in any successor list to either of the foregoing.
 
“Secured Indebtedness”: all Indebtedness incurred by the Guarantor and any of
its Subsidiaries (without duplication) which is secured by Property pledged by
the Guarantor or any Subsidiary.
 
Annex A - 3

--------------------------------------------------------------------------------

 
“Seller”: as defined in Annex X to the Pooling Agreement.
 
“Total Consolidated Current Assets”: the total consolidated current assets of
the Guarantor and its consolidated Subsidiaries determined on a consolidated
basis in accordance with GAAP, minus the total time deposits under any trade
structured finance program of the Guarantor and its consolidated Subsidiaries.
 
“Total Consolidated Current Liabilities”: the total consolidated current
liabilities of the Guarantor and its consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP minus the total letter of credit
obligations under any trade structured finance program of the Guarantor and its
consolidated Subsidiaries.
 
“Total Tangible Assets”:  at any date of determination, the total amount of
assets of the Guarantor and its Subsidiaries (without duplication and excluding
any asset owned by the Guarantor or any Subsidiary that represents an obligation
of the Guarantor or any other Subsidiary to such Subsidiary or Guarantor) after
deducting therefrom all goodwill, trade names, trademarks, patents, licenses,
copyrights and other intangible assets.

 
 
 
 
 
 
 
 
 
 
 
 
Annex A - 4

--------------------------------------------------------------------------------